




EXHIBIT 10.22
PRIMERICA, INC.
AMENDED AND RESTATED 2010 OMNIBUS INCENTIVE PLAN
1.
Purpose

The purposes of the Primerica, Inc. 2010 Omnibus Incentive Plan (the “Plan”) are
to (i) align the long-term financial interests of employees, directors,
consultants, agents and other service providers of the Company and its
Subsidiaries with those of the Company's stockholders; (ii) attract and retain
those individuals by providing compensation opportunities that are competitive
with other companies; and (iii) provide incentives to those individuals who
contribute significantly to the long-term performance and growth of the Company
and its Subsidiaries.


2.
Term



(a)Effective Date. The Plan was adopted by the Board on March 31, 2010, and
became effective as of April 1, 2010. The Plan was amended by the Board on March
23, 2011, subject to stockholder approval, which was obtained on May 18, 2011.


(b)Duration. Subject to the right of the Board to amend or terminate the Plan at
any time pursuant to Section 20 hereof, the Plan shall remain in effect until
the earlier of (a) the date all shares of Common Stock subject to the Plan have
been purchased or acquired according to the Plan's provisions or (b) the tenth
anniversary of the date the Plan becomes effective pursuant to Section 2(a)
hereof. No Awards shall be granted under the Plan after such termination date
but Awards granted prior to such termination date shall remain outstanding in
accordance with their terms.


3.
Definitions

“Award” shall mean an Option, SAR, Stock Award or Cash Award granted under the
Plan.
“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing an Award.
“Board” shall mean the Board of Directors of the Company.
“Cash Award” means cash awarded under Section 7(d) of the Plan, including cash
awarded as a bonus or upon the attainment of Performance Criteria or otherwise
as permitted under the Plan.
“Cause” shall have meaning set forth in the Participant's employment agreement
with the Company, as in effect on the date an Award is granted; provided that if
no such agreement or definition exists, “Cause” shall mean, unless otherwise
specified in the Award Agreement, (i) a failure of the Participant to
substantially perform his or her duties (other than as a result of physical or
mental illness or injury); (ii) the Participant's willful misconduct or gross
negligence; (iii) a material breach by the Participant of the Participant's
fiduciary duty or duty of loyalty to the Company or any affiliate; (iv) the plea
of guilty or nolo contendere by the Participant to (or conviction of the
Participant for the commission of) any felony or any other serious crime
involving moral turpitude; (v) a material breach of the Participant's
obligations under any agreement entered into between the Participant and the
Company or any affiliate; or (vii) a




--------------------------------------------------------------------------------




material breach of the Company's written policies or procedures.
“Change of Control” shall have the meaning set forth in Section 13.
"Citigroup" shall mean Citigroup, Inc. and its affiliates.
“Code” shall mean the Internal Revenue Code of 1986, as amended, including any
rules and regulations promulgated thereunder and any successor thereto.
“Committee” shall mean the Board or a committee designated by the Board to
administer the Plan. With respect to Awards granted to Covered Employees (or
individuals expected to become Covered Employees), such committee shall consist
of two or more individuals, each of whom, unless otherwise determined by the
Board, is an “outside director” within the meaning of Section 162(m) of the Code
and a “nonemployee director” within the meaning of Rule 16b-3 of the Exchange
Act.
“Common Stock” shall mean the common stock of the Company, par value $.01 per
share.
“Company” shall mean Primerica, Inc., a Delaware corporation.
“Covered Employee” shall mean a “covered employee,” as such term is defined in
Section 162(m)(3) of the Code.
“Deferred Stock” shall mean an Award payable in shares of Common Stock at the
end of a specified deferral period that is subject to the terms, conditions and
limitations described or referred to in Section 7(c)(iv).
“Disability” shall, unless otherwise provided in an Award Agreement, mean that
the Participant is (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months or (ii) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of
Primerica; provided, that, if applicable to the Award, “Disability” shall be
determined in a manner consistent with Section 409A of the Code.
“Eligible Recipient” shall mean (i) any employee (including any officer) of the
Company or any Subsidiary, (ii) any director of the Company or any Subsidiary or
(iii) any individual performing services for the Company or a Subsidiary in the
capacity of a consultant or otherwise.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder and any successor
thereto.
“Fair Market Value” shall mean, with respect to Common Stock or other property,
the fair market value of such Common Stock or other property determined by such
methods or procedures as shall be established from time to time by the
Committee. Unless otherwise














2




--------------------------------------------------------------------------------




determined by the Committee in good faith, the per share Fair Market Value of
Common Stock as of a particular date shall mean (i) the closing price per share
of Common Stock on the national securities exchange on which the Common Stock is
principally traded, for the last preceding date on which there was a sale of
such Common Stock on such exchange, or (ii) if the shares of Common Stock are
then traded in an over-the-counter market, the average of the closing bid and
asked prices for the shares of Common Stock in such over-the-counter market for
the last preceding date on which there was a sale of such Common Stock in such
market, or (iii) if the shares of Common Stock are not then listed on a national
securities exchange or traded in an over-the-counter market, such value as the
Committee, in its sole discretion, shall determine.
“ISO” shall mean an Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.
“Nonqualified Stock Option” shall mean an Option that is granted to a
Participant that is not designated as an ISO.
“Option” shall mean the right to purchase a specified number of shares of Common
Stock at a stated exercise price for a specified period of time subject to the
terms, conditions and limitations described or referred to in Section 7(a). The
term “Option” as used in the Plan includes the terms “Nonqualified Stock Option”
and “ISO.”
“Participant” shall mean an Eligible Recipient who has been granted an Award
under the Plan.
“Performance Criteria” shall mean performance criteria based on the attainment
by the Company or any Subsidiary (or any division or business unit of such
entity) of performance measures pre-established by the Committee in its sole
discretion, based on one or more of the following: (1) return on total
stockholder equity; (2) earnings per share of Common Stock; (3) net income
(before or after taxes); (4) earnings before any or all of interest, taxes,
minority interest, depreciation and amortization; (5) sales or revenues; (6)
return on assets, capital or investment; (7) market share; (8) cost reduction
goals; (9) implementation or completion of critical projects or processes;
(10) cash flow; (11) gross or net profit margin; (12) achievement of strategic
goals; (13) growth and/or performance of the Company's sales force; (14)
operating service levels; and (15) any combination of, or a specified increase
in, any of the foregoing. The Performance Criteria may be based upon the
attainment of specified levels of performance under one or more of the measures
described above relative to the performance of other entities. To the extent
permitted under Section 162(m) of the Code (including, without limitation,
compliance with any requirements for stockholder approval) or to the extent that
an Award is not intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Committee in its sole discretion may designate
additional business criteria on which the Performance Criteria may be based or
adjust, modify or amend the aforementioned business criteria. Performance
Criteria may include a threshold level of performance below which no Award will
be earned, a level of performance at which the target amount of an Award will be
earned and a level of performance at which the maximum amount of the Award will
be earned. The Committee, in its sole discretion, shall make equitable
adjustments to the Performance Criteria in recognition of unusual or
non-recurring events affecting the Company or any Subsidiary or the financial
statements of the Company or any Subsidiary, in response to changes in
applicable laws
















3




--------------------------------------------------------------------------------




or regulations, including changes in generally accepted accounting principles,
or to account for items of gain, loss or expense determined to be extraordinary
or unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles, as
applicable.
"Person" shall have the meaning set forth in Section 14(d)(2) of the Exchange
Act.
“Plan Administrator” shall have the meaning set forth in Section 10.
“Restricted Stock” shall mean an Award of Common Stock that is subject to the
terms, conditions, restrictions and limitations described or referred to in
Section 7(c)(iii).
“SAR” shall mean a stock appreciation right that is subject to the terms,
conditions, restrictions and limitations described or referred to in Section
7(b).
“Section 16(a) Officer” shall mean an Eligible Recipient who is subject to the
reporting requirements of Section 16(a) of the Exchange Act.
“Separation from Service” shall have the meaning set forth in Section
1.409A-1(h) of the Treasury Regulations.
“Specified Employee” shall have the meaning set forth in Section 409A of the
Code and the Treasury Regulations promulgated thereunder.
“Stock Award” shall have the meaning set forth in Section 7(c)(i).
“Stock Payment” shall mean a stock payment that is subject to the terms,
conditions, and limitations described or referred to in Section 7(c)(ii).
“Stock Unit” shall mean a stock unit that is subject to the terms, conditions
and limitations described or referred to in Section 7(c)(v).
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company, if each of the corporations (other
than the last corporation) in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in the chain (or such lesser percent as is
permitted by Section 1.409A-1(b)(5)(iii)(E) of the Treasury Regulations).
“Treasury Regulations” shall mean the regulations promulgated under the Code by
the United States Internal Revenue Service, as amended.
“Warburg” shall mean, collectively, Warburg Pincus X Partners, L.P. (“Warburg
LP”), Warburg Pincus Private Equity X, L.P. (“Warburg PE”), Warburg Pincus LLC
(“Warburg LLC”), Warburg Pincus & Co. and any Affiliates of Warburg PE, Warburg
LP or Warburg LLC.














4




--------------------------------------------------------------------------------






4.
Administration



(a)Committee Authority. The Committee shall have full and exclusive power to
administer and interpret the Plan, to grant Awards and to adopt such
administrative rules, regulations, procedures and guidelines governing the Plan
and the Awards as it deems appropriate, in its sole discretion, from time to
time. The Committee's authority shall include, but not be limited to, the
authority to (i) determine the type of Awards to be granted under the Plan; (ii)
select Award recipients and determine the extent of their participation; (iii)
determine Performance Criteria no later than such time as required to ensure
that an underlying Award which is intended to comply with Section 162(m) of the
Code so complies; and (iv) establish all other terms, conditions, and
limitations applicable to Awards, Award programs and, if applicable, the shares
of Common Stock issued pursuant thereto. The Committee may accelerate or defer
the vesting or payment of Awards, cancel or modify outstanding Awards, waive any
conditions or restrictions imposed with respect to Awards or the Common Stock
issued pursuant to Awards and make any and all other determinations that it
deems appropriate with respect to the administration of the Plan, subject to (A)
the limitations contained in Section 4(d) of the Plan and Section 409A of the
Code with respect to all Participants and (B) the provisions of Section 162(m)
of the Code with respect to Covered Employees.


(b)Administration of the Plan. The administration of the Plan shall be managed
by the Committee. All determinations of the Committee shall be made by a
majority of its members either present in person or participating by conference
telephone at a meeting or by written consent. The Committee shall have the power
to prescribe and modify the forms of Award Agreement, correct any defect, supply
any omission or clarify any inconsistency in the Plan and/or in any Award
Agreement and take such actions and make such administrative determinations that
the Committee deems appropriate in its sole discretion. Any decision of the
Committee in the administration of the Plan, as described herein, shall be
final, binding and conclusive on all parties concerned, including the Company,
its stockholders and Subsidiaries and all Participants.


(c)Delegation of Authority. To the extent permitted by applicable law, the
Committee may at any time delegate to one or more officers or directors of the
Company some or all of its authority over the administration of the Plan, with
respect to individuals who are not Section 16(a) Officers or Covered Employees.


(d)Prohibition Against Repricing. Except as set forth in Section 6(e) hereof,
the terms of outstanding Awards may not be amended to reduce the exercise price
of outstanding Options or SARs or cancel outstanding Options or SARs in exchange
for cash, other Awards, or Options and SARs with an exercise price that is less
than the exercise price of the original Options or SARs without shareholder
approval.


(e)Indemnification. No member of the Committee or any other Person to whom any
duty or power relating to the administration or interpretation of the Plan has
been delegated shall be personally liable for any action or determination made
with respect to the Plan, except for his or her own willful misconduct or as
expressly provided by statute. The members of the Committee and its delegates,
including any employee with responsibilities relating to the




































5




--------------------------------------------------------------------------------




administration of the Plan, shall be entitled to indemnification and
reimbursement from the Company, to the extent permitted by applicable law and
the By-laws and policies of the Company. In the performance of its functions
under the Plan, the Committee (and each member of the Committee and its
delegates) shall be entitled to rely upon information and advice furnished by
the Company's officers, accountants, counsel and any other party they deem
appropriate, and neither the Committee nor any such Person shall be liable for
any action taken or not taken in reliance upon any such advice.


5.
Participation



(a)Eligible Employees. Subject to Section 7 hereof, the Committee shall
determine, in its sole discretion, which Eligible Recipients shall be granted
Awards under the Plan.


(b)Participation outside of the United States. In order to facilitate the
granting of Awards to Employees who are foreign nationals or who are employed
outside of the U.S., the Committee may provide for such special terms and
conditions, including, without limitation, substitutes for Awards, as the
Committee may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom. The Committee may approve any supplements to,
or amendments, restatements or alternative versions of, this Plan as it may
consider necessary or appropriate for the purposes of this Section 5(b) without
thereby affecting the terms of this Plan as in effect for any other purpose, and
the appropriate officer of the Company may certify any such documents as having
been approved and adopted pursuant to properly delegated authority; provided,
that no such supplements, amendments, restatements or alternative versions shall
include any provisions that are inconsistent with the intent and purpose of this
Plan, as then in effect; and further provided that any such action taken with
respect to a Covered Employee shall be taken in compliance with Section 162(m)
of the Code and that any such action taken with respect to an Employee who is
subject to Section 409A of the Code shall be taken in compliance with Section
409A of the Code.


6.
Available Shares of Common Stock



(a)Shares Subject to the Plan. Common Stock issued pursuant to Awards granted
under the Plan may be shares that have been authorized but unissued, or have
been previously issued and reacquired by the Company, or both. Reacquired shares
of Common Stock may consist of shares purchased in open market transactions or
otherwise. Subject to the following provisions of this Section 6, the aggregate
number of shares of Common Stock that may be issued to Participants pursuant to
Awards shall not exceed 10,800,000 shares of Common Stock, all of which may be
granted as ISOs.


(b)Forfeited and Expired Awards. Awards (or a portion of an Award) made under
the Plan which, at any time, are forfeited, expire or are canceled or settled
without issuance of shares of Common Stock shall not count towards the maximum
number of shares that may be issued under the Plan as set forth in Section 6(a)
and shall be available for future Awards under the Plan. Notwithstanding the
foregoing, any and all shares of Common Stock that are (i) tendered in payment
of an Option exercise price (whether by attestation or by other means); (ii)




































6




--------------------------------------------------------------------------------




withheld by the Company to satisfy any tax withholding obligation; (iii)
repurchased by the Company with Option exercise proceeds; or (iv) covered by a
SAR (to the extent that it is exercised and settled in shares of Common Stock,
without regard to the number of shares of Common Stock that are actually issued
to the Participant upon exercise) shall be considered issued pursuant to the
Plan and shall not be added to the maximum number of shares that may be issued
under the Plan as set forth in Section 6(a).


(c)Other Items Not Included in Allocation. The maximum number of shares that may
be issued under the Plan as set forth in Section 6(a) shall not be affected by
(i) the payment in cash of dividends or dividend equivalents in connection with
outstanding Awards; (ii) the granting or payment of stock-denominated Awards
that by their terms may be settled only in cash or the granting of Cash Awards;
or (iii) Awards that are granted in connection with a transaction between the
Company or a Subsidiary and another entity or business in substitution or
exchange for, or conversion adjustment, assumption or replacement of, awards
previously granted by such other entity to any individuals who have become
Eligible Recipients as a result of such transaction.


(d)Other Limitations on Shares that May be Granted under the Plan. Subject to
Section 6(e), the aggregate number of shares of Common Stock that may be granted
to any Covered Employee during a calendar year in the form of Options, SARs,
and/or Stock Awards intended to qualify as “performance-based compensation”
under Section 162(m) of the Code shall not exceed 1,000,000 shares.
Determinations made under this Section 6(d) with respect to Covered Employees
shall be made in a manner consistent with Section 162(m) of the Code.


(e)Adjustments. In the event of any change in the Company's capital structure,
including, but not limited to, a change in the number of shares of Common Stock
outstanding, on account of (i) any stock dividend, stock split, reverse stock
split or any similar equity restructuring or (ii) any combination or exchange of
equity securities, merger, consolidation, recapitalization, reorganization, or
divesture or any other similar event affecting the Company's capital structure,
to reflect such change in the Company's capital structure, the Committee shall
make appropriate equitable adjustments to the maximum number of shares of Common
Stock that may be issued under the Plan as set forth in Section 6(a) and (but,
with respect to Covered Employees, only to the extent permitted under Section
162(m) of the Code) to the maximum number of shares that may be granted to any
single individual pursuant to Section 6(d). In the event of any extraordinary
dividend, divestiture or other distribution (other than ordinary cash dividends)
of assets to stockholders, or any transaction or event described above, to the
extent necessary to prevent the enlargement or diminution of the rights of
Participants, the Committee shall make appropriate equitable adjustments to the
number or kind of shares subject to an outstanding Award, the exercise price
applicable to an outstanding Award (subject to the limitation contained in
Section 4(d)), and/or any measure of performance that relates to an outstanding
Award, including any applicable Performance Criteria. Any adjustment to ISOs
under this Section 6(e) shall be made only to the extent not constituting a
“modification” within the meaning of Section 424(h)(3) of the Code, and any
adjustments under this Section 6(e) shall be made in a manner that does not
adversely affect the exemption provided pursuant to Rule 16b-3 under the
Exchange Act. With respect to Awards subject to Section 409A of the Code, any
adjustments under this Section 6(e) shall conform to the requirements of Section
409A of the




































7




--------------------------------------------------------------------------------




Code. Furthermore, with respect to Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, such
adjustments shall be made only to the extent that the Committee determines that
such adjustments may be made without causing the Company to be denied a tax
deduction on account of Section 162(m) of the Code. Notwithstanding anything set
forth herein to the contrary, the Committee may, in its discretion, decline to
adjust any Award made to a Participant, if it determines that such adjustment
would violate applicable law or result in adverse tax consequences to the
Participant or to the Company.


7.
Awards Under The Plan

Awards under the Plan may be granted as Options, SARs, Stock Awards or Cash
Awards, as described below. Awards may be granted singly, in combination or in
tandem as determined by the Committee, in its sole discretion.


(a)Options. Options granted under the Plan shall be designated as Nonqualified
Stock Options or ISOs. Options shall expire after such period, not to exceed ten
years, as may be determined by the Committee. If an Option is exercisable in
installments, such installments or portions thereof that become exercisable
shall remain exercisable until the Option expires or is otherwise canceled
pursuant to its terms. Except as otherwise provided in this Section 7(a),
Options shall be subject to the terms, conditions, restrictions, and limitations
determined by the Committee, in its sole discretion, from time to time.


(i)ISOs. The terms and conditions of ISOs granted hereunder shall be subject to
the provisions of Section 422 of the Code and the terms, conditions, limitations
and administrative procedures established by the Committee from time to time in
accordance with the Plan. At the discretion of the Committee, ISOs may be
granted only to an employee of the Company, its “parent corporation” (as such
term is defined in Section 424(e) of the Code) or a Subsidiary.


(ii)Exercise Price. The Committee shall determine the exercise price per share
for each Option, which shall not be less than 100% of the Fair Market Value of
the Common Stock for which the Option is exercisable at the time of grant.


(iii)Exercise of Options. Upon satisfaction of the applicable conditions
relating to vesting and exercisability, as determined by the Committee, and upon
provision for the payment in full of the exercise price and applicable taxes
due, the Participant shall be entitled to exercise the Option and receive the
number of shares of Common Stock issuable in connection with the Option
exercise. The shares of Common Stock issued in connection with the Option
exercise may be subject to such conditions and restrictions as the Committee may
determine, from time to time. The exercise price of an Option and applicable
withholding taxes relating to an Option exercise may be paid by methods
permitted by the Committee from time to time including, but not limited to, (1)
a cash payment; (2) tendering (either actually or by attestation) shares of
Common Stock owned by the Participant (for any minimum period of time that the
Committee, in its discretion, may specify), valued at the Fair Market Value at
the time of exercise; (3) arranging to have the appropriate number of shares of
Common Stock issuable upon the
































8




--------------------------------------------------------------------------------




exercise of an Option withheld or sold; or (4) any combination of the above.
Additionally, the Committee may provide that an Option may be “net exercised,”
meaning that upon the exercise of an Option or any portion thereof, the Company
shall deliver the greatest number of whole shares of Common Stock having a Fair
Market Value on the date of exercise not in excess of the difference between (x)
the aggregate Fair Market Value of the shares of Common Stock subject to the
Option (or the portion of such Option then being exercised) and (y) the
aggregate exercise price for all such shares of Common Stock under the Option
(or the portion thereof then being exercised) plus (to the extent it would not
give rise to adverse accounting consequences pursuant to applicable accounting
principles) the amount of withholding tax due upon exercise, with any fractional
share that would result from such equation to be payable in cash, to the extent
practicable, or canceled.


(iv)ISO Grants to 10% Stockholders. Notwithstanding anything to the contrary in
this Section 7(a), if an ISO is granted to a Participant who owns stock
representing more than ten percent of the voting power of all classes of stock
of the Company, its “parent corporation” (as such term is defined in Section 424
(e) of the Code) or a Subsidiary, the term of the Option shall not exceed five
years from the time of grant of such Option and the exercise price shall be at
least 110 percent of the Fair Market Value (at the time of grant) of the Common
Stock subject to the Option.


(v)$100,000 Per Year Limitation for ISOs. To the extent the aggregate Fair
Market Value (determined at the time of grant) of the Common Stock for which
ISOs are exercisable for the first time by any Participant during any calendar
year (under all plans of the Company) exceeds $100,000, such excess ISOs shall
be treated as Nonqualified Stock Options.


(vi)Disqualifying Dispositions. Each Participant awarded an ISO under the Plan
shall notify the Company in writing immediately after the date he or she makes a
“disqualifying disposition” of any shares of Common Stock acquired pursuant to
the exercise of such ISO. A “disqualifying disposition” is any disposition
(including any sale) of such Common Stock before the later of (i) two years
after the time of grant of the ISO and (ii) one year after the date the
Participant acquired the shares of Common Stock by exercising the ISO. The
Company may, if determined by the Committee and in accordance with procedures
established by it, retain possession of any shares of Common Stock acquired
pursuant to the exercise of an ISO as agent for the applicable Participant until
the end of the period described in the preceding sentence, subject to complying
with any instructions from such Participant as to the sale of such Stock.


(b)Stock Appreciation Rights. A SAR represents the right to receive a payment in
cash, Common Stock, or a combination thereof, in an amount equal to the excess
of the Fair Market Value of a specified number of shares of Common Stock at the
time the SAR is exercised over the exercise price of such SAR, which shall be no
less than 100% of the Fair Market Value of the same number of shares at the time
the SAR was granted. Except as otherwise provided in this Section 7(b), SARs
shall be subject to the terms, conditions, restrictions and limitations








































9




--------------------------------------------------------------------------------




determined by the Committee, in its sole discretion, from time to time. A SAR
may only be granted to an Eligible Recipient to whom an Option could be granted
under the Plan.


(c)Stock Awards.


(i)Form of Awards. The Committee may grant Awards that are payable in shares of
Common Stock or denominated in units equivalent in value to shares of Common
Stock or are otherwise based on or related to shares of Common Stock (“Stock
Awards”), including, but not limited to, Restricted Stock, Deferred Stock and
Stock Units. Stock Awards shall be subject to such terms, conditions (including,
without limitation, service-based and performance-based vesting conditions),
restrictions and limitations as the Committee may determine to be applicable to
such Stock Awards, in its sole discretion, from time to time.


(ii)Stock Payment. If not prohibited by applicable law, the Committee may issue
unrestricted shares of Common Stock, alone or in tandem with other Awards, in
such amounts and subject to such terms and conditions as the Committee shall
from time to time in its sole discretion determine; provided, however, that to
the extent Section 409A of the Code is applicable to the grant of unrestricted
shares of Common Stock that are issued in tandem with another Award, then such
tandem Awards shall conform to the requirements of Section 409A of the Code. A
Stock Payment may be granted as, or in payment of, a bonus (including, without
limitation, any compensation that is intended to qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code), or to provide
incentives or recognize special achievements or contributions.


(iii)Restricted Stock. Restricted Stock shall be subject to the terms,
conditions, restrictions, and limitations determined by the Committee, in its
sole discretion, from time to time. The number of shares of Restricted Stock
allocable to an Award under the Plan shall be determined by the Committee in its
sole discretion.


(iv)Deferred Stock. Subject to Section 409A of the Code to the extent
applicable, Deferred Stock shall be subject to the terms, conditions,
restrictions and limitations determined by the Committee, in its sole
discretion, from time to time. A Participant who receives an Award of Deferred
Stock shall be entitled to receive the number of shares of Common Stock
allocable to his or her Award, as determined by the Committee in its sole
discretion, from time to time, at the end of a specified deferral period
determined by the Committee. Awards of Deferred Stock represent only an
unfunded, unsecured promise to deliver shares in the future and do not give
Participants any greater rights than those of an unsecured general creditor of
the Company.


(v)Stock Units. A Stock Unit is an Award denominated in shares of Common Stock
that may be settled either in shares of Common Stock or in cash, in the
discretion of the Committee, and, subject to Section 409A of the Code to the
extent applicable, shall be subject to such other terms, conditions,
restrictions and limitations determined by the Committee from time to time in
its sole discretion.


































10




--------------------------------------------------------------------------------




(d)Cash Awards. The Committee may grant Awards that are payable to Participants
in cash, as deemed by the Committee to be consistent with the purposes of the
Plan, and, except as otherwise provided in this Section 7(d), such Cash Awards
shall be subject to the terms, conditions, restrictions, and limitations
determined by the Committee, in its sole discretion, from time to time. Awards
granted pursuant to this Section 7(d) may be granted with value and payment
contingent upon the achievement of Performance Criteria, and, if so granted,
such criteria shall relate to periods of performance equal to or exceeding one
calendar year. The maximum amount that any Covered Employee may receive with
respect to a Cash Award granted pursuant to this Section 7(d) in respect of any
annual performance period is $10,000,000 and for any other performance period in
excess of one year, such amount multiplied by a fraction, the numerator of which
is the number of months in the performance period and the denominator of which
is twelve. Payments earned hereunder may be decreased or, with respect to any
Participant who is not a Covered Employee, increased in the sole discretion of
the Committee based on such factors as it deems appropriate. No payment shall be
made to a Covered Employee under this Section 7(d) prior to the certification by
the Committee that the Performance Criteria have been attained. The Committee
may establish such other rules applicable to Cash Awards to the extent not
inconsistent with Section 162(m) of the Code.


8.
Forfeiture Provisions Following a Termination of Employment or Service as a
Consultant or Independent Contractor

Except where prohibited by applicable law or where otherwise determined by the
Committee, in any instance where the rights of a Participant with respect to an
Award extend past the date of termination of a Participant's service to the
Company or its Subsidiaries, all of such rights shall terminate and be
forfeited, if, in the determination of the Committee, the Participant, at any
time subsequent to his or her termination of service, engages, directly or
indirectly, either personally or as an employee, agent, partner, stockholder,
officer or director of, or consultant to, any Person engaged in any business in
which the Company or its Subsidiaries is engaged, in conduct that breaches any
obligation or duty of such Participant to the Company or a Subsidiary or that is
in material competition with the Company or a Subsidiary or is materially
injurious to the Company or a Subsidiary, monetarily or otherwise, which conduct
shall include, but not be limited to, (i) disclosing or misusing any
confidential information pertaining to the Company or a Subsidiary; (ii) any
attempt, directly or indirectly, to induce any employee, agent, insurance agent,
insurance broker or broker-dealer of the Company or any Subsidiary to be
employed or perform services elsewhere; (iii) any attempt by a Participant,
directly or indirectly, to solicit the trade of any customer or supplier or
prospective customer or supplier of the Company or any Subsidiary; or (iv)
disparaging the Company, any Subsidiary or any of their respective officers or
directors. The Committee shall make the determination of whether any conduct,
action or failure to act falls within the scope of activities contemplated by
this Section 8, in its sole discretion. For purposes of this Section 8, a
Participant shall not be deemed to be a stockholder of a competing entity if the
Participant's record and beneficial ownership amount to not more than one
percent of the outstanding capital stock of any company subject to the periodic
and other reporting requirements of the Exchange Act.




















11




--------------------------------------------------------------------------------




9.
Dividends and Dividend Equivalents



The Committee may, in its sole discretion, provide that Stock Awards shall earn
dividends or dividend equivalents, as applicable. Such dividends or dividend
equivalents may be paid currently or may be credited to an account maintained on
the books of the Company. Any payment or crediting of dividends or dividend
equivalents will be subject to such terms, conditions, restrictions and
limitations as the Committee may establish, from time to time, in its sole
discretion, including, without limitation, reinvestment in additional shares of
Common Stock or common share equivalents; provided, however, if the payment or
crediting of dividends or dividend equivalents is in respect of a Stock Award
that is subject to Section 409A of the Code, then the payment or crediting of
such dividends or dividend equivalents shall conform to the requirements of
Section 409A of the Code and such requirements shall be specified in writing.
Notwithstanding the foregoing, dividends or dividend equivalents may not be paid
or accrue with respect to any Stock Award subject to the achievement of
Performance Criteria, unless and until the relevant Performance Criteria have
been satisfied, and then only to the extent determined by the Committee, as
specified in the Award Agreement.


10.
Voting



The Committee shall determine whether a Participant shall have the right to
direct the vote of shares of Common Stock allocated to a Stock Award. If the
Committee determines that a Stock Award shall carry voting rights, the shares
allocated to such Stock Award shall be voted by such Person as the Committee may
designate (the “Plan Administrator”) in accordance with instructions received
from Participants (unless to do so would constitute a violation of fiduciary
duties or any applicable exchange rules). In such cases, shares subject to
Awards as to which no instructions are received shall be voted by the Plan
Administrator proportionately in accordance with instructions received with
respect to all other Awards (including, for these purposes, outstanding awards
granted under any other plan of the Company) that are eligible to vote (unless
to do so would constitute a violation of fiduciary duties or any applicable
exchange rules).


11.
Payments and Deferrals



(a)Payment of vested Awards may be in the form of cash, Common Stock or
combinations thereof as the Committee shall determine, subject to such terms,
conditions, restrictions and limitations as it may impose. The Committee may (i)
postpone the exercise of Options or SARs (but not beyond their expiration
dates), (ii) require or permit Participants to elect to defer the receipt or
issuance of shares of Common Stock pursuant to Awards or the settlement of
Awards in cash (including Cash Awards) under such rules and procedures as it may
establish, in its discretion, from time to time, (iii) provide for deferred
settlements of Awards including the payment or crediting of earnings on deferred
amounts, or the payment or crediting of dividend equivalents where the deferred
amounts are denominated in common share equivalents, (iv) stipulate in any Award
Agreement, either at the time of grant or by subsequent amendment, that a
payment or portion of a payment of an Award be delayed in the event that Section
162(m) of the Code (or any successor or similar provision of the Code) would
disallow a tax deduction by the Company for all or a portion of such payment;
provided, that the period of




































12




--------------------------------------------------------------------------------




any such delay in payment shall be until the payment, or portion thereof, is tax
deductible, or such earlier date as the Committee shall determine in its sole
discretion. Notwithstanding the foregoing, with respect to any Award subject to
Section 409A of the Code, the Committee shall not take any action described in
the preceding sentence unless it determines that such action will not result in
any adverse tax consequences under Section 409A of the Code.


(b)If, pursuant to any Award granted under the Plan, a Participant is entitled
to receive a payment on a specified date, such payment shall be deemed made as
of such specified date if it is made (i) not earlier than 30 days before such
specified date and (ii) not later than December 31 of the year in which such
specified date occurs or, if later, the fifteenth day of the third month
following such specified date, in each case provided that, to the extent
necessary to avoid the imposition of additional taxes or penalties under Section
409A of the Code, the Participant shall not be permitted, directly or
indirectly, to designate the taxable year in which such payment is made.


(c)Notwithstanding the foregoing, to the extent necessary to avoid the
imposition of additional taxes or penalties under Section 409A of the Code, if a
Participant is a Specified Employee at the time of his or her Separation from
Service, any payment(s) with respect to any Award subject to Section 409A of the
Code to which such Participant would otherwise be entitled by reason of such
Separation from Service shall be made on the date that is six months after the
Participant's Separation from Service (or, if earlier, the date of the
Participant's death).


(d)If, pursuant to any Award granted under the Plan, a Participant is entitled
to a series of installment payments, such Participant's right to the series of
installment payments shall be treated as a right to a series of separate
payments and not as a right to a single payment. For purposes of the preceding
sentence, the term “series of installment payments” has the same meaning as
provided in Section 1.409A-2(b)(2)(iii) of the Treasury Regulations.


12.
Nontransferability

Awards granted under the Plan, and during any period of restriction on
transferability, shares of Common Stock issued in connection with the exercise
of an Option or a SAR, may not be sold, pledged, hypothecated, assigned,
margined or otherwise transferred in any manner other than by will or the laws
of descent and distribution, unless and until the shares underlying such Award
have been issued, and all restrictions applicable to such shares have lapsed or
have been waived by the Committee. No Award or interest or right therein shall
be subject to the debts, contracts or engagements of a Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law, by
judgment, lien, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy and divorce), and any attempted disposition
thereof shall be null and void, of no effect, and not binding on the Company in
any way. Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit (on such terms, conditions and limitations as it may
establish) Nonqualified Stock Options and/or shares issued in connection with an
Option or a SAR exercise that are subject to restrictions on transferability, to
be transferred to a member of a Participant's immediate family or to a trust or
similar vehicle for the benefit of a Participant's
















13




--------------------------------------------------------------------------------




immediate family members. During the lifetime of a Participant, all rights with
respect to Awards shall be exercisable only by such Participant or, if
applicable pursuant to the preceding sentence, a permitted transferee.


13.
Change of Control



(a)Unless otherwise determined in an Award Agreement, in the event of a Change
of Control:


(i)With respect to each outstanding Award that is assumed or substituted in
connection with a Change of Control, in the event of a termination of a
Participant's employment or service without Cause during the 24-month period
following such Change of Control, (i) such Award shall become fully vested and
exercisable, (ii) the restrictions, payment conditions, and forfeiture
conditions applicable to any such Award granted shall lapse, and (iii) and any
performance conditions imposed with respect to Awards shall be deemed to be
achieved at target performance levels.


(ii)With respect to each outstanding Award that is not assumed or substituted in
connection with a Change of Control, immediately upon the occurrence of the
Change of Control, (i) such Award shall become fully vested and exercisable,
(ii) the restrictions, payment conditions, and forfeiture conditions applicable
to any such Award granted shall lapse, and (iii) and any performance conditions
imposed with respect to Awards shall be deemed to be achieved at target
performance levels.


(iii)For purposes of this Section 13, an Award shall be considered assumed or
substituted for if, following the Change of Control, the Award remains subject
to the same terms and conditions that were applicable to the Award immediately
prior to the Change of Control except that, if the Award related to shares of
Common Stock, the Award instead confers the right to receive common stock of the
acquiring entity.


(iv)Notwithstanding any other provision of the Plan, in the event of a Change of
Control, except as would otherwise result in adverse tax consequences under
Section 409A of the Code, the Committee may, in its discretion, provide that
each Award shall, immediately upon the occurrence of a Change of Control, be
cancelled in exchange for a payment in cash or securities in an amount equal to
(i) the excess of the consideration paid per share of Common Stock in the Change
of Control over the exercise or purchase price (if any) per share of Common
Stock subject to the Award multiplied by (ii) the number of shares of Common
Stock granted under the Award.


(b)A “Change of Control” shall be deemed to occur if and when the first of the
following occurs:


(i)any Person, other than Citigroup or Warburg, is or becomes a beneficial owner
(as such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 35 percent or more of the
combined






































14




--------------------------------------------------------------------------------




voting power of the Company's then outstanding securities (other than through
acquisitions from Citigroup or the Company);


(ii)any plan or proposal for the dissolution or liquidation of the Company is
adopted by the stockholders of the Company;


(iii)individuals who, as of the Effective Date, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;


(iv)all or substantially all of the assets of the Company are sold, transferred
or distributed; or


(v)there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a “Transaction”), in each case, with respect
to which the stockholders of the Company immediately prior to such Transaction
do not, immediately after the Transaction, own more than 50 percent of the
combined voting power of the Company or other entity resulting from such
Transaction (disregarding, in each case, Citigroup) in substantially the same
respective proportions as such stockholders' ownership of the voting power of
the Company immediately before such Transaction; provided, however, that a
Transaction shall not constitute a Change in Control if the Transaction occurs
at such time that Citigroup owns more than 50% of the combined voting power of
the Company.


(c)Notwithstanding the foregoing, no event shall constitute a Change of Control
if, immediately following such event, (x) Warburg beneficially owns, directly or
indirectly, 20% or more of the combined voting power of the Company's then
outstanding securities (or, in the case of clause (v) above, voting securities
of the entity resulting from the applicable Transaction entitled to vote
generally in the election of directors), and (y) no person (other than the
Company or any employee benefit plan (or related trust) of the Company or the
resulting entity) owns, directly or indirectly, more of the combined voting
power of the Company's then outstanding securities (or, in the case of clause
(v) above, voting securities of the entity resulting from the applicable
Transaction entitled to vote generally in the election of directors) than
Warburg.


(d)Notwithstanding the foregoing, for each Award that constitutes deferred
compensation under Section 409A of the Code, a Change of Control shall be deemed
to have occurred under the Plan with respect to such Award only if a change in
the ownership or






































15




--------------------------------------------------------------------------------




effective control of the Company or a change in ownership of a substantial
portion of the assets of the Company shall also be deemed to have occurred under
Section 409A of the Code.


14.
Award Agreements



Each Award under the Plan shall be evidenced by an Award Agreement (as such may
be amended from time to time) that sets forth the terms, conditions,
restrictions and limitations applicable to the Award, including, but not limited
to, the provisions governing vesting, exercisability, payment, forfeiture, and
termination of employment, all or some of which may be incorporated by reference
into one or more other documents delivered or otherwise made available to a
Participant in connection with an Award.


15.
Tax Withholding



Participants shall be solely responsible for any applicable taxes (including,
without limitation, income, payroll and excise taxes) and penalties, and any
interest that accrues thereon, which they incur in connection with the receipt,
vesting or exercise of an Award. The Company and its Subsidiaries shall have the
right to require payment of, or may deduct from any payment made under the Plan
or otherwise to a Participant, or may permit shares to be tendered or sold,
including shares of Common Stock delivered or vested in connection with an
Award, in an amount sufficient to cover withholding of any federal, state,
local, foreign or other governmental taxes or charges required by law or such
greater amount of withholding as the Committee shall determine from time to time
and to take such other action as may be necessary to satisfy any such
withholding obligations. It shall be a condition to the obligation of the
Company to issue Common Stock upon the exercise of an Option or a SAR that the
Participant pay to the Company, on demand, such amount as may be requested by
the Company for the purpose of satisfying any tax withholding liability. If the
amount is not paid, the Company may refuse to issue shares.


16.
Other Benefit and Compensation Programs



Awards received by Participants under the Plan shall not be deemed a part of a
Participant's regular, recurring compensation for purposes of calculating
payments or benefits from any Company benefit plan or severance program unless
specifically provided for under the plan or program. Unless specifically set
forth in an Award Agreement, Awards under the Plan are not intended as payment
for compensation that otherwise would have been delivered in cash, and even if
so intended, such Awards shall be subject to such vesting requirements and other
terms, conditions and restrictions as may be provided in the Award Agreement.


17.
Unfunded Plan

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. The Plan shall not establish any fiduciary relationship between
the Company and any Participant or other Person. To the extent any Participant
holds any rights by virtue of an Award granted under the Plan, such rights shall
constitute general unsecured liabilities of the Company and shall not confer
upon any Participant or any other Person any right, title, or interest in any
assets of the














16




--------------------------------------------------------------------------------




Company.


18.
Rights as a Stockholder

Unless the Committee determines otherwise, a Participant shall not have any
rights as a stockholder with respect to shares of Common Stock covered by an
Award until the date the Participant becomes the holder of record with respect
to such shares. No adjustment will be made for dividends or other rights for
which the record date is prior to such date, except as provided in Section 9.


19.
Future Rights

No Eligible Recipient shall have any claim or right to be granted an Award under
the Plan. There shall be no obligation of uniformity of treatment of Eligible
Recipients under the Plan. Further, the Company and its Subsidiaries may adopt
other compensation programs, plans or arrangements as deemed appropriate or
necessary. The adoption of the Plan, or grant of an Award, shall not confer upon
any Eligible Recipient any right to continued employment or service in any
particular position or at any particular rate of compensation, nor shall it
interfere in any way with the right of the Company or a Subsidiary to terminate
the employment or service of Eligible Recipients at any time, free from any
claim or liability under the Plan.


20.
Amendment and Termination



(a)The Plan and any Award may be amended, suspended or terminated at any time by
the Board, provided that no amendment shall be made without stockholder approval
if it would (i) materially increase the number of shares available under the
Plan, (ii) materially expand the types of awards available under the Plan, (iii)
materially expand the class of individuals eligible to participate in the Plan,
(iv) materially extend the term of the Plan, (v) materially change the method of
determining the exercise price of an Award, (vi) delete or limit the prohibition
against repricing contained in Section 4(d), or (vii) otherwise require approval
by the stockholders of the Company in order to comply with applicable law or the
rules of the New York Stock Exchange (or, if the Common Stock is not traded on
the New York Stock Exchange, the principal national securities exchange upon
which the Common Stock is traded or quoted). Notwithstanding the foregoing, with
respect to Awards subject to Section 409A of the Code, any amendment, suspension
or termination of the Plan or any such Award shall conform to the requirements
of Section 409A of the Code. Except as otherwise provided in Section 13(a) and
Section 20(b) and (c), no termination, suspension or amendment of the Plan or
any Award shall adversely affect the right of any Participant with respect to
any Award theretofore granted, as determined by the Committee, without such
Participant's written consent.


(b)The Committee may amend or modify the terms and conditions of an Award to the
extent that the Committee determines, in its sole discretion, that the terms and
conditions of the Award violate or may violate Section 409A of the Code;
provided, however, that (i) no such amendment or modification shall be made
without the Participant's written consent if such amendment or modification
would violate the terms and conditions of a Participant's offer letter or
employment agreement, and (ii) unless the Committee determines otherwise, any
such






































17




--------------------------------------------------------------------------------




amendment or modification of an Award made pursuant to this Section 20(b) shall
maintain, to the maximum extent practicable, the original intent of the
applicable Award provision without contravening the provisions of Section 409A
of the Code. The amendment or modification of any Award pursuant to this Section
20(b) shall be at the Committee's sole discretion and the Committee shall not be
obligated to amend or modify any Award or the Plan, nor shall the Company be
liable for any adverse tax or other consequences to a Participant resulting from
such amendments or modifications or the Committee's failure to make any such
amendments or modifications for purposes of complying with Section 409A of the
Code or for any other purpose. To the extent the Committee amends or modifies an
Award pursuant to this Section 20(b), the Participant shall receive notification
of any such changes to his or her Award and, unless the Committee determines
otherwise, the changes described in such notification shall be deemed to amend
the terms and conditions of the applicable Award and Award Agreement.


(c)To the extent that a Participant and an Award are subject to Section 111 of
the Emergency Economic Stabilization Act of 2008 and any regulations, guidance
or interpretations that may from time to time be promulgated thereunder
(“EESA”), then any payment of any kind provided for by, or accrued with respect
to, the Award must comply with EESA, and the Award Agreement and the Plan shall
be interpreted or reformed to so comply. If the making of any payment pursuant
to, or accrued with respect to, the Award would violate EESA, or if the making
of such payment, or accrual, may limit or adversely impact the ability of the
Company to participate in, or the terms of the Company's participation in, the
Troubled Asset Relief Program, the Capital Purchase Program, or to qualify for
any other relief under EESA, the affected Participants shall be deemed to have
waived their rights to such payments or accruals. In addition, if applicable, an
Award will be subject to forfeiture or repayment if the Award is based on
performance metrics that are later determined to be materially inaccurate. Award
Agreements shall provide that, if applicable, Participants will grant to the
U.S. Treasury Department (or other body of the U.S. government) and to the
Company a waiver in a form acceptable to the U.S. Treasury Department (or other
body) and the Company releasing the U.S. Treasury Department (or other body) and
the Company from any claims that Participants may otherwise have as a result of
the issuance of any regulations, guidance or interpretations that adversely
modify the terms of an Award that would not otherwise comply with the executive
compensation and corporate governance requirements of EESA or any securities
purchase agreement or other agreement entered into between the Company and the
U.S. Treasury Department (or other body) pursuant to EESA. For purposes of this
subsection 20(c), all references to the Company shall be deemed to refer to the
Company and its affiliates.


21.
Reimbursement or Cancellation of Certain Awards.

Without limiting the provisions of Section 20(c) above, in the event that the
Board determines that an award that was granted, vested or paid based on the
achievement of Performance Criteria or other performance metrics would not have
been granted, vested or paid absent fraud or misconduct, or that would not have
been granted, vested or paid absent events giving rise to a restatement of the
Company's financial statements, or a significant write-off not in the ordinary
course affecting the Company's financial statements, the Board, in its
discretion, shall take such action as it deems necessary or appropriate to
address the fraud, misconduct, write-off or restatement. Such actions may
include, without limitation and to the extent permitted by


















18




--------------------------------------------------------------------------------




applicable law, in appropriate cases, (i) requiring partial or full
reimbursement of any Cash Award granted to the Participant, (ii) causing the
partial or full cancellation of any Award granted to the Participant or (iii)
requiring partial or full repayment of the value of the Common Stock acquired on
vesting or settlement of an Award, in each case as the Board determines to be in
the best interests of the Company.


22.
Successors and Assigns



The Plan and any applicable Award Agreement shall be binding on all successors
and assigns of a Participant, including, without limitation, the estate of such
Participant and the executor, administrator or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant's
creditors.


23.
Governing Law



The Plan and all agreements entered into under the Plan shall be construed in
accordance with and governed by the laws of the State of Delaware.


24.
Section 409A of the Code



The intent of the parties is that payments and benefits under the Plan comply
with Section 409A of the Code to the extent subject thereto, and, accordingly,
to the maximum extent permitted, the Plan shall be interpreted and be
administered to be in compliance therewith.


25.
No Liability With Respect to Tax Qualification or Adverse Tax Treatment



Notwithstanding any provision of the Plan to the contrary, in no event shall the
Company or any affiliate be liable to a Participant on account of an Award's
failure to (i) qualify for favorable U.S. or foreign tax treatment or (ii) avoid
adverse tax treatment under U.S. or foreign law, including, without limitation,
Section 409A of the Code.






























































19




--------------------------------------------------------------------------------








